 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    FRITZ ALFRED ERHARDT,                             No. 2:16-cv-1002 JAM KJN P
12                       Petitioner,
13           v.                                         FINDINGS & RECOMMENDATIONS
14    RAYTHEL FISHER, JR.,
15                       Respondent.
16

17   I. Introduction

18          Petitioner is a state prisoner, proceeding without counsel, with an application for a writ of

19   habeas corpus pursuant to 28 U.S.C. § 2254. Petitioner challenges his 2012 conviction. After

20   careful review of the record, this court concludes that the petition should be denied.

21   II. Procedural History

22          On March 26, 2012, a jury found petitioner guilty of one count of continuous sexual abuse

23   of a child, and two counts of sexually assaulting a child. (Clerk’s Transcript (“CT”) 466.) On

24   July 23, 2012, petitioner was sentenced to a total of sixteen years in state prison (two years on

25   counts one and three, and twelve years on count two). (CT 467.)

26          Petitioner appealed the conviction to the California Court of Appeal, Third Appellate

27   District. The Court of Appeal affirmed the conviction on November 20, 2014. (Respondent’s

28   Lodged Document (“LD”) 1.)
                                                        1
 1          Petitioner filed a petition for review in the California Supreme Court, which was denied

 2   on February 11, 2015. (LD 2, 3.)

 3          Petitioner filed the instant petition on May 11, 2016. (ECF No. 1.)

 4          On October 6, 2016, respondent filed a motion to dismiss this action based on petitioner’s

 5   failure to exhaust his ineffective assistance of counsel claim (ground four). On March 30, 2017,

 6   the district court granted the motion to dismiss, struck petitioner’s fourth claim as unexhausted,

 7   and directed respondent to answer claims one through three.

 8          Respondent filed an answer; petitioner did not file a reply.

 9   III. Facts1

10          In its unpublished memorandum and opinion affirming petitioner’s judgment of

11   conviction on appeal, the California Court of Appeal for the Third Appellate District provided the

12   following factual summary:

13                  The victim, defendant’s granddaughter, lived with defendant off and
                    on from when she was seven or eight years old until she was 12. She
14                  stayed at defendant and his wife’s home along with her mother and
                    two brothers. Her family slept in one bedroom, defendant and his
15                  wife slept in another. On many nights, the victim slept in the living
                    room on the couch or on the floor because she liked to stay up and
16                  watch TV. When she was seven years old, she and defendant would
                    be on the couch together, and defendant would tickle her back. Then
17                  he would reach around and grope her breasts. Defendant would also
                    have her put her hand down his pants and fondle his testicles. The
18                  victim believed defendant had touched her breasts at least 10 or more
                    times. She remembered it happened “pretty often and a lot.”
19
                    When the victim was around nine years old, defendant began having
20                  her masturbate him. It happened at night while she was sleeping in
                    the living room and the rest of the family was upstairs. She would be
21                  asleep, but then would wake up to defendant using her hand to
                    masturbate himself. The victim would hear defendant gasping or
22                  moaning, and he would ejaculate into her hand.[FN1] During these
                    times, the victim would pretend to be asleep and would wait until
23                  defendant was done. The victim stated this occurred around four
                    times a week, and possibly on the weekend if she was at the home,
24                  with some breaks when she and her family were moving around and
                    not living there. The victim remembered defendant telling her, “‘If
25                  you tell anyone, then I will go to jail,’” or “‘I’ll get in trouble.’”
26
     1
27     The facts are taken from the opinion of the California Court of Appeal for the Third Appellate
     District in People v. Erhardt, No. C071688 (November 21, 2014), a copy of which was lodged by
28   respondent as LD 1.
                                                       2
 1   [FN1 The victim did not know the word “ejaculation” until it was
     explained to her in an interview with a sheriff’s deputy. When the
 2   incidents happened, she just knew that something wet came out of
     defendant’s penis and onto her hand.]
 3
     The last incident occurred when the victim was 12 years old. While
 4   sleeping on the living room floor, she awoke to defendant tugging on
     her hair with his knees in her back. Defendant was using her hair to
 5   masturbate. She pretended to be asleep. She heard defendant moan
     and gasp, then saw him pull up his pants when he was done. She laid
 6   there until he went upstairs, and then went into the bathroom.

 7   On July 10, 2009, while she was 12, the victim and her older brother
     were playing outside. Defendant came outside and told them what
 8   they were doing was wrong. As defendant was walking away, the
     victim snapped back and said, “What you do at night is wrong.” The
 9   victim did not know if defendant heard her. The victim started crying
     and told her brother she was being molested. She asked him to tell
10   their mother.

11   The victim’s brother corroborated this incident. He remembered that
     on July 10, 2009, defendant walked away after telling them what they
12   were doing was wrong. Then the victim turned around and said,
     “What you do at night is wrong.” The brother said defendant had
13   gone inside before the victim made that remark. The brother told his
     mother, G., what his sister had told him. Afterward, the family
14   packed up and left defendant’s house.

15   T. is the victim’s father. He and G. were divorced in 2005. They
     attempted to reconcile in 2006 and they lived together then, but since
16   then they have not lived together. At the time of trial, the victim, her
     brother, and a son born to G. after the divorce who was not T.’s
17   biological child lived with T.

18   On July 10, 2009, G. visited with T. and told him what the victim had
     told her. The children were at someone else’s house. After G. left, T.
19   picked up the victim. She told him what had happened. T. then took
     her to the police department. The police directed him to the county
20   sheriff. He went home, and a sheriff’s deputy arrived there. T. and
     the victim spoke with the deputy.
21
     On July 16, T. and the victim spoke with someone at the district
22   attorney’s office. A few days later, he met with a detective and placed
     a call to defendant to see if he would confess. In the call, defendant
23   neither admitted nor denied the molestations.

24   Defense

25   Regina Sharp was defendant’s neighbor and friend. She had worked
     with him at Becker’s Gun Shop for about three years where they
26   would dress up and reenact different scenarios of the 1850’s for
     children. She knew defendant to be an honest man. She had also been
27   a neighbor to G., T., and their children at times.

28
                                         3
 1   On July 10, 2009, G. and the victim visited Sharp at her home. G.
     and the victim were acting giddy, not normal, and not right. They
 2   told Sharp what had happened to the victim. G. stayed at the house
     for about two hours. The victim stayed for about four or five hours.
 3   Sharp’s husband contacted T.

 4   G., recently remarried, testified that after the victim made the
     allegations, she continued to live in defendant’s home except for an
 5   eight-day period around the time defendant was arrested in August,
     when she and the children lived in hotels. For the first week after the
 6   victim’s report, the victim lived with T. G. continued to live in
     defendant’s home with her children because she had nowhere else to
 7   go. During that time, she did not isolate the victim from any part of
     the home, but she kept a closer eye on her. The victim continued her
 8   routines of playing in the yard and next door at defendant’s mother’s
     home, and having friends over to swim or spend the night.
 9
     G. had lived with defendant and her mother off and on for about three
10   years prior to the victim’s report. Defendant wanted G. to leave and
     get her own home for her and the children. G. and defendant had two
11   or three major discussions about this, one of them heated. The victim
     was present during the heated discussion.
12
     G. stopped living at defendant’s home when she came back from
13   rehab in 2010. At the time of trial, she was on probation for child
     endangerment. She also has a prior conviction from 1998 for grand
14   theft.

15   Margaret Erhardt, defendant’s wife, testified. She said G. and the
     children moved in and out of her and defendant’s home many times
16   during the four years leading up to 2009. The children were allowed
     to sleep in the living room, but not on the couch. They could sleep
17   on the floor in sleeping bags. But by 2009, the children were allowed
     to sleep on the couch if they asked. Bedtime was 9:00 p.m., and
18   Margaret was aware of when and where they went to bed. She could
     hear their bedroom door close. The door to the bedroom where G.
19   and the children slept and the door to the bedroom where defendant
     and Margaret slept were closed every night. By the summer of 2009,
20   the victim preferred to sleep outdoors. If it became too cold, she
     would pull herself in and sleep on the couch.
21
     An air vent ran from the living room to Margaret’s bedroom.
22   Through that vent, she could hear what was happening in the living
     room while in her bedroom. She could hear people talk and the
23   television, and she could see light reflecting from there. If someone
     went downstairs at night, she would hear the light click on.
24
     Usually, Margaret went up to bed first before defendant. She would
25   watch TV for 30 minutes to an hour and often fall asleep. Then
     defendant would come into the room, and she would hear him enter.
26   She was a light sleeper. She was never aware of the victim or
     defendant getting up in the middle of the night and watching TV
27   downstairs. Defendant was a heavy sleeper and he snored, and she
     was not aware of him ever leaving the bedroom in the middle of the
28   night except to wake and go to work early.
                                        4
 1                  Margaret had a great relationship with the victim. They talked a lot
                    and had an open relationship. They had “alone time” together
 2                  shopping and doing other things together. Sometimes, when
                    defendant had a late meeting, the victim would sleep with Margaret
 3                  in her bed. At no time did the victim tell Margaret she was having a
                    problem with defendant or express reluctance about being around
 4                  him. Margaret has always known defendant to be an honest man.
                    She also has known the victim to lie.
 5
                    At the time of trial, Darryl Kreuzberg had known defendant for 20
 6                  years. They had worked together in business and socialized together
                    with their wives. In Kreuzberg’s opinion, defendant is the most
 7                  trustworthy person he has ever known, and absolutely believes him
                    to be an honest person.
 8
                    Kreuzberg first heard about the allegations against defendant during
 9                  the weekend of July 4th, 2009. Both defense counsel and the
                    prosecutor asked Kreuzberg if he was certain he heard of the
10                  allegations on the July 4th weekend. Kreuzberg said he was
                    absolutely certain. He runs a raft tow service on the American River.
11                  He was on a jet ski towing rafts when the victim’s father, T., waved
                    at him from the beach. He pulled over, and T. said, “Hey, guess
12                  what?” Kreuzberg said, “What’s that?” T. said, “Well, [defendant] is
                    going to get arrested for child molestation.” On cross-examination,
13                  Kreuzberg said T. told him “with a big smile, that [defendant] is
                    going to jail for molestation.” Kreuzberg asked who was molested,
14                  and T. said it was the victim, who was floating in a small raft next to
                    where they were talking. Kreuzberg avoided T. after that.
15
                    Defendant testified in his own behalf. He denied touching the
16                  victim’s breasts and using her hand and her hair to masturbate. He
                    also denied ever saying to the victim something like, “Don’t tell
17                  anyone or I’ll go to jail.”

18                  Defendant learned of the accusations on July 11, 2009, from his wife.
                    He also spoke with his son, who told him of the accusations and
19                  recommended he seek an attorney. Defendant met with attorneys the
                    next week. They told him to expect a telephone call from T., and they
20                  instructed him not to talk about the allegations with anyone or to
                    answer any questions. Defendant received the phone call from T. on
21                  July 19.

22   (People v. Erhardt, slip op. at 2-6.)

23   IV. Standards for a Writ of Habeas Corpus

24          An application for a writ of habeas corpus by a person in custody under a judgment of a

25   state court can be granted only for violations of the Constitution or laws of the United States. 28

26   U.S.C. § 2254(a). A federal writ is not available for alleged error in the interpretation or

27   application of state law. See Wilson v. Corcoran, 562 U.S. 1, 5 (2010); Estelle v. McGuire, 502

28   U.S. 62, 67-68 (1991).
                                                        5
 1          Title 28 U.S.C. § 2254(d) sets forth the following standards for granting federal habeas

 2   corpus relief:

 3                    An application for a writ of habeas corpus on behalf of a person in
                      custody pursuant to the judgment of a State court shall not be granted
 4                    with respect to any claim that was adjudicated on the merits in State
                      court proceedings unless the adjudication of the claim -
 5
                         (1) resulted in a decision that was contrary to, or involved an
 6                    unreasonable application of, clearly established Federal law, as
                      determined by the Supreme Court of the United States; or
 7
                         (2) resulted in a decision that was based on an unreasonable
 8                    determination of the facts in light of the evidence presented in the
                      State court proceeding.
 9

10   28 U.S.C. § 2254(d).

11          For purposes of applying § 2254(d)(1), “clearly established federal law” consists of

12   holdings of the United States Supreme Court at the time of the last reasoned state court decision.

13   Thompson v. Runnels, 705 F.3d 1089, 1096 (9th Cir. 2013) (citing Greene v. Fisher, 132 S. Ct.

14   38, 44-45 (2011)); Stanley v. Cullen, 633 F.3d 852, 859 (9th Cir. 2011) (citing Williams v.

15   Taylor, 529 U.S. 362, 412 (2000)). Circuit court precedent “may be persuasive in determining

16   what law is clearly established and whether a state court applied that law unreasonably.” Stanley,

17   633 F.3d at 859 (quoting Maxwell v. Roe, 606 F.3d 561, 567 (9th Cir. 2010)). However, circuit

18   precedent may not be “used to refine or sharpen a general principle of Supreme Court

19   jurisprudence into a specific legal rule that th[e] [Supreme] Court has not announced.” Marshall

20   v. Rodgers, 133 S. Ct. 1446, 1450 (2013) (citing Parker v. Matthews, 132 S. Ct. 2148, 2155
21   (2012) (per curiam)). Nor may it be used to “determine whether a particular rule of law is so

22   widely accepted among the Federal Circuits that it would, if presented to th[e] [Supreme] Court,

23   be accepted as correct. Id. Further, where courts of appeals have diverged in their treatment of

24   an issue, it cannot be said that there is “clearly established Federal law” governing that issue.

25   Carey v. Musladin, 549 U.S. 70, 77 (2006).

26          A state court decision is “contrary to” clearly established federal law if it applies a rule
27   contradicting a holding of the Supreme Court or reaches a result different from Supreme Court

28   precedent on “materially indistinguishable” facts. Price v. Vincent, 538 U.S. 634, 640 (2003).
                                                         6
 1   Under the “unreasonable application” clause of § 2254(d)(1), a federal habeas court may grant the

 2   writ if the state court identifies the correct governing legal principle from the Supreme Court’s

 3   decisions, but unreasonably applies that principle to the facts of the prisoner’s case. 2 Lockyer v.

 4   Andrade, 538 U.S. 63, 75 (2003); Williams v. Taylor, 529 U.S. at 413; Chia v. Cambra, 360 F.3d

 5   997, 1002 (9th Cir. 2004). In this regard, a federal habeas court “may not issue the writ simply

 6   because that court concludes in its independent judgment that the relevant state-court decision

 7   applied clearly established federal law erroneously or incorrectly. Rather, that application must

 8   also be unreasonable.” Williams v. Taylor, 529 U.S. at 411. See also Schriro v. Landrigan, 550

 9   U.S. 465, 473 (2007); Lockyer, 538 U.S. at 75 (it is “not enough that a federal habeas court, in its

10   ‘independent review of the legal question,’ is left with a ‘firm conviction’ that the state court was

11   ‘erroneous.’”). “A state court’s determination that a claim lacks merit precludes federal habeas

12   relief so long as ‘fairminded jurists could disagree’ on the correctness of the state court’s

13   decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011) (quoting Yarborough v. Alvarado, 541

14   U.S. 652, 664 (2004)). Accordingly, “[a]s a condition for obtaining habeas corpus from a federal

15   court, a state prisoner must show that the state court’s ruling on the claim being presented in

16   federal court was so lacking in justification that there was an error well understood and

17   comprehended in existing law beyond any possibility for fair-minded disagreement.” Richter,

18   562 U.S. at 103.

19          If the state court’s decision does not meet the criteria set forth in § 2254(d), a reviewing

20   court must conduct a de novo review of a habeas petitioner’s claims. Delgadillo v. Woodford,
21   527 F.3d 919, 925 (9th Cir. 2008); see also Frantz v. Hazey, 533 F.3d 724, 735 (9th Cir. 2008)

22   (en banc) (“[I]t is now clear both that we may not grant habeas relief simply because of

23   § 2254(d)(1) error and that, if there is such error, we must decide the habeas petition by

24   considering de novo the constitutional issues raised.”).

25   ////

26   2
       Under § 2254(d)(2), a state court decision based on a factual determination is not to be
27   overturned on factual grounds unless it is “objectively unreasonable in light of the evidence
     presented in the state court proceeding.” Stanley, 633 F.3d at 859 (quoting Davis v. Woodford,
28   384 F.3d 628, 638 (9th Cir. 2004)).
                                                        7
 1          The court looks to the last reasoned state court decision as the basis for the state court

 2   judgment. Stanley, 633 F.3d at 859; Robinson v. Ignacio, 360 F.3d 1044, 1055 (9th Cir. 2004).

 3   If the last reasoned state court decision adopts or substantially incorporates the reasoning from a

 4   previous state court decision, this court may consider both decisions to ascertain the reasoning of

 5   the last decision. Edwards v. Lamarque, 475 F.3d 1121, 1126 (9th Cir. 2007) (en banc). “When a

 6   federal claim has been presented to a state court and the state court has denied relief, it may be

 7   presumed that the state court adjudicated the claim on the merits in the absence of any indication

 8   or state-law procedural principles to the contrary.” Richter, 562 U.S. at 99. This presumption

 9   may be overcome by a showing “there is reason to think some other explanation for the state

10   court’s decision is more likely.” Id. at 99-100 (citing Ylst v. Nunnemaker, 501 U.S. 797, 803

11   (1991)). Similarly, when a state court decision on petitioner’s claims rejects some claims but

12   does not expressly address a federal claim, a federal habeas court must presume, subject to

13   rebuttal, that the federal claim was adjudicated on the merits. Johnson v. Williams, 568 U.S. 289,

14   (2013) (citing Richter, 562 U.S. at 98). If a state court fails to adjudicate a component of the

15   petitioner’s federal claim, the component is reviewed de novo in federal court. Wiggins v. Smith,

16   539 U.S. 510, 534 (2003).

17          Where the state court reaches a decision on the merits but provides no reasoning to

18   support its conclusion, a federal habeas court independently reviews the record to determine

19   whether habeas corpus relief is available under § 2254(d). Stanley, 633 F.3d at 860; Himes v.

20   Thompson, 336 F.3d 848, 853 (9th Cir. 2003). “Independent review of the record is not de novo
21   review of the constitutional issue, but rather, the only method by which we can determine whether

22   a silent state court decision is objectively unreasonable.” Himes, 336 F.3d at 853. Where no

23   reasoned decision is available, the habeas petitioner still has the burden of “showing there was no

24   reasonable basis for the state court to deny relief.” Richter, 562 U.S. at 98.

25          A summary denial is presumed to be a denial on the merits of the petitioner’s claims.

26   Stancle v. Clay, 692 F.3d 948, 957 & n.3 (9th Cir. 2012). While the federal court cannot analyze
27   just what the state court did when it issued a summary denial, the federal court must review the

28   state court record to determine whether there was any “reasonable basis for the state court to deny
                                                        8
 1   relief.” Richter, 562 U.S. at 98. This court “must determine what arguments or theories . . . could

 2   have supported the state court’s decision; and then it must ask whether it is possible fairminded

 3   jurists could disagree that those arguments or theories are inconsistent with the holding in a prior

 4   decision of [the Supreme] Court.” Id. at 101. The petitioner bears “the burden to demonstrate

 5   that ‘there was no reasonable basis for the state court to deny relief.’” Walker v. Martel, 709 F.3d

 6   925, 939 (9th Cir. 2013) (quoting Richter, 562 U.S. at 98).

 7          When it is clear, however, that a state court has not reached the merits of a petitioner’s

 8   claim, the deferential standard set forth in 28 U.S.C. § 2254(d) does not apply and a federal

 9   habeas court must review the claim de novo. Stanley, 633 F.3d at 860; Reynoso v. Giurbino, 462

10   F.3d 1099, 1109 (9th Cir. 2006).

11   V. Petitioner’s Claims

12          A. Preclusion of Lay Opinion Character Evidence

13          Petitioner claims that the trial court prejudicially erred by prohibiting the defense from

14   introducing lay opinion evidence that petitioner’s character was inconsistent with being a child

15   molester, thus depriving him of the right to present a defense. Respondent counters that on

16   appeal and in the petition for review, petitioner relied solely on state law, and therefore his

17   current habeas claim that the exclusion of the proposed character evidence violated petitioner’s

18   right to present any defense at all, in violation of the Fourteenth Amendment, is not exhausted.

19   (ECF No. 23 at 16.) Nevertheless, respondent contends that the claim can be rejected because the

20   claim lacks merit.
21                  1. State Court Opinion

22          The last reasoned rejection of petitioner’s first claim is the decision of the California

23   Court of Appeal for the Third Appellate District on petitioner’s direct appeal. The state court

24   addressed this claim as follows:

25                                      Lay Opinion Character Evidence
26                  Defendant sought to introduce under Evidence Code section
27                  1102[FN2] the opinion testimony of four of his acquaintances who
                    had observed him with children. He sought their opinions that, based
28                  on their observations, defendant was not a sexual deviant or prone to
                                                        9
 1   molesting children. The trial court denied admitting the evidence,
     ruling the proposed opinion testimony could be given only by
 2   experts, was not relevant, and was unduly prejudicial under section
 3   352. Defendant contends the trial court erred when it refused to admit
     the evidence. We conclude the court erred but we also conclude the
 4   error was not prejudicial.

 5   [FN2 Undesignated references to sections are to the Evidence Code.]

 6   Section 1102 provides an exception to the general rule prohibiting
     the use of character evidence to prove a defendant’s conduct on a
 7   specific occasion. (See § 1101, subd. (a).) Under section 1102,
     “evidence of the defendant’s character or a trait of his character in
 8
     the form of an opinion or evidence of his reputation” is not made
 9   inadmissible by section 1101 in a criminal action if the evidence is
     “[o]ffered by the defendant to prove his conduct in conformity with
10   such character or trait of character.” (§ 1102, subd. (a).)
11   “This exception allows a criminal defendant to introduce evidence,
     either by opinion or reputation, of his character or a trait of his
12
     character that is ‘relevant to the charge made against him.’ [Citation.]
13   . . . In appropriate cases, such circumstantial evidence ‘may be
     enough to raise a reasonable doubt in the mind of the trier of fact
14   concerning the defendant’s guilt.’ ([Citation]; see also Michelson v.
     United States (1948) 335 U.S. 469, 476 [93 L.Ed. 168, 174].)”
15   (People v. McAlpin (1991) 53 Cal.3d 1289, 1305 (McAlpin).)
16   Contrary to the view expressed by the trial court, opinion evidence
17   of a defendant’s character as not being a sexual deviant may be
     introduced by lay testimony. (McAlpin, supra, 53 Cal.3d at p. 1305.)
18   To be admissible, the lay opinion testimony must satisfy at least four
     conditions. First, the evidence must be relevant. “Such evidence is
19   relevant if it is inconsistent with the offense charged -- e.g., honesty,
     when the charge is theft -- and hence may support an inference that
20   the defendant is unlikely to have committed the offense.” (Ibid.)
21
     Second, the character evidence may be introduced by lay testimony
22   only to the extent the opinion is based on the witness’s own
     perception. (McAlpin, supra, 53 Cal.3d at pp. 1306-1307.) If the lay
23   witness offers an opinion that goes beyond the facts he observed, the
     opinion is inadmissible. (Id. at p. 1308.)
24
     Third, the defendant’s character trait sought to be established may
25
     not be proven by evidence of specific acts of “‘nonmolestation,’” but
26   instead may be shown based on the witness’s long-term observation
     of defendant’s course of consistently normal behavior. (McAlpin,
27   supra, 53 Cal.3d at pp. 1309-1310.)

28
                                         10
 1   And fourth, of course, the evidence must not be unduly prejudicial.
     The trial court may exclude the lay opinion testimony if it is unduly
 2   prejudicial under section 352. (McAlpin, supra, 53 Cal.3d at p. 1310,
 3   fn. 15.)

 4   The McAlpin court applied these rules to the facts before it. In that
     case, the defendant was charged with committing lewd conduct upon
 5   a child under the age of 14. (McAlpin, supra, 53 Cal.3d at p. 1294.)
     Defendant sought to introduce the opinions of three lay witnesses
 6   pursuant to section 1102 as to whether he was a sexual deviant, or,
     as he defined it, a “‘person of lustful or lewd conduct with children.’”
 7
     One witness was a close male friend of defendant’s from his college
 8   days who had often double-dated with him. The other two witnesses
     were women who had dated defendant for approximately six months,
 9   had been sexually intimate with him, and who each had a daughter.
     All three proposed to testify that in their opinion, defendant was not
10   a sexual deviant. The male witness based his opinion on defendant’s
11   assertedly normal sexual contact with adult women. The two women
     witnesses based their opinions on two observations: their assertedly
12   normal personal sexual experiences with defendant, and their
     observations of defendant’s conduct with their daughters during their
13   relationships. The trial court excluded all of the evidence. (McAlpin,
     supra, 53 Cal.3d at pp. 1304-1305, 1308.)
14
     The Supreme Court agreed with the trial court’s decision in part. It
15
     affirmed the court’s denial of the male witness’s testimony because
16   his testimony was not based on any personal observation of
     defendant’s conduct with children. It also affirmed the court’s denial
17   of the female witnesses’ testimony to the extent they based their
     opinion on their private sexual experiences with defendant.
18   (McAlpin, supra, 53 Cal.3d at pp. 1308-1309.) None of this
     testimony was based on personal observations that were relevant to
19
     disproving the defendant did not engage in lewd conduct with
20   children.

21   However, the Supreme Court ruled the trial court should have
     admitted the female witnesses’ opinion testimony to the extent it was
22   based on their personal observations of defendant’s conduct with
     their daughters. “The opinion of the women character witnesses . . .
23
     was also based on their observation of defendant’s conduct with their
24   daughters. According to the offer of proof, the women proposed to
     testify that in the course of their relationship with defendant they
25   observed his conduct with their daughters and saw no unusual
     behavior either by defendant or by their daughters, and that it is their
26   opinion, based on those personal perceptions, that defendant is not a
     person given to lewd conduct with children. Because the latter
27
     conclusion of the witnesses was based on their direct observation of
28   defendant’s behavior with their daughters, it was both a proper
                                        11
 1   subject of lay opinion testimony and relevant to the charge of child
     molestation.” (McAlpin, supra, 53 Cal.3d at p. 1309.)
 2
     In addition, the female witnesses’ testimony was based on
 3
     observations made throughout the course of their relationships with
 4   defendant, not just specific instances of conduct. “A fair reading of
     the offer of proof shows that the women witnesses would not have
 5   limited their testimony to specific instances in which defendant had
     the opportunity to, but did not, molest their daughters. Instead, the
 6   witnesses proposed to testify that they observed defendant’s behavior
     with their children throughout the course of their relationship with
 7
     him, and their opinion that he is not a person given to lewd conduct
 8   with children arose from that experience as a whole. Thus viewed,
     the proffered testimony was intended to prove the relevant character
 9   trait not by specific acts of ‘nonmolestation,’ but by the witnesses’
     opinion of that trait based on their long-term observation of
10   defendant’s course of consistently normal behavior with their
11   children. The trial court should have allowed such testimony.”
     (McAlpin, supra, 53 Cal.3d at pp. 1309-1310, fns. omitted.)
12
     We apply these rules here. Defendant sought at various times to
13   introduce the opinion testimony of four lay witnesses. Susan
     Wayland was a retired teacher who had known defendant for about
14   five years and had observed him with school groups and visitor
     groups at Marshall Gold Discovery State Historic Park and Sutter’s
15
     Fort State Historic Park. She had never seen defendant engage in any
16   inappropriate behavior, and on that basis would have testified he
     lacked the character trait of a sexual deviant.
17
     Ken Simmons, a retired superintendent in charge of Marshall Gold
18   Discovery State Historic Park, had worked alongside defendant
     teaching hundreds of interpretive classes to park visitors and school
19   groups. During those times, he never saw defendant engage in any
20   inappropriate behavior.

21   Sandi Morgan, one of the victim’s former school teachers, had
     worked around defendant while he worked with children, and she
22   had never seen him engage in any inappropriate behavior. Based on
     her observations, she would have testified defendant was not inclined
23   towards sexual molestation.
24
     Jerry Morman had known defendant and his family for 15 years. He
25   was a business owner at the Coloma gold discovery site, and he had
     seen defendant take children on tours. He never saw anything
26   inappropriate take place between defendant and children.

27   This evidence should have been admitted. It was relevant, was based
     on the witnesses’ long-term observations and on specific acts of
28
                                       12
 1   nonmolestation, and was not unduly prejudicial. The evidence was
     relevant because it supports an inference that defendant was unlikely
 2   to commit the charged offenses by showing he did not treat children
 3   inappropriately. It could be used to establish a lay person’s opinion
     of defendant’s character traits towards children that contradicted
 4   those implied by the criminal charge against defendant.

 5   The Attorney General asserts the evidence was not relevant because
     the witnesses “did not observe [defendant] interacting one on one
 6   with a child, in his personal residence, under the cover of darkness
     while others slept.” Under this standard of relevance, no evidence of
 7
     a character trait towards child molestation would likely ever be
 8   admitted, as the only possible observers of defendant’s actions would
     have been the victim.
 9
     Relevant evidence is evidence “having any tendency in reason to
10   prove or disprove any disputed fact that is of consequence to the
     determination of the action.” (§ 210.) “Evidence is relevant when no
11
     matter how weak it is it tends to prove a disputed issue. [Citation.]”
12   (In re Romeo C. (1995) 33 Cal.App.4th 1838, 1843.) The proposed
     opinion evidence, admittedly weak, nonetheless is relevant to
13   proving defendant’s character as a child molester, and should have
     been admitted. The evidence was based on the witnesses’ long-term
14   observations of defendant interacting with children from which they
     could develop an opinion of whether he had a trait of engaging with
15
     children inappropriately. That they did not see defendant engage with
16   children individually in a private home went to the evidence’s
     weight.
17
     The Attorney General also contends the trial court correctly excluded
18   the evidence as unduly prejudicial under section 352. Under that
     statute, the trial court in its discretion may exclude evidence “if its
19   probative value is substantially outweighed by the probability that its
20   admission will (a) necessitate undue consumption of time or (b)
     create substantial danger of undue prejudice, of confusing the issues,
21   or of misleading the jury.” The Attorney General contends the
     evidence had no probative value and would have only misled the
22   jury.
23   We review the trial court’s decision under section 352 for an abuse
24   of discretion (McAlpin, supra, 53 Cal.3d at p. 1310, fn. 15), and we
     agree with defendant that discretion was abused in this instance. The
25   evidence’s probative value was light, but nothing in the record
     indicated admitting the evidence would unduly consume time,
26   inflame the juror’s passions, confuse the issues, or mislead the jury.
     The defendant’s character trait of not being a sexual deviant is a
27   relevant issue in a child molestation case, and admitting evidence on
28
                                        13
 1                  that point would not confuse that issue with the other issues before
                    the jury. Addressing a relevant issue is not misleading the jury.
 2
                    We thus must determine whether the decision not to admit the lay
 3
                    opinion testimony was prejudicial error. Defendant asserts if the trial
 4                  court had admitted the proposed testimony, there was “at least a
                    reasonable chance” he would have obtained a more favorable
 5                  outcome. This is not the correct standard for determining prejudicial
                    error. We review this particular error under the standard of People v.
 6                  Watson (1956) 46 Cal.2d 818, 836. (McAlpin, supra, 53 Cal.3d at pp.
                    1311-1313.) Under that standard, we review the entire cause to
 7
                    determine if it is “reasonably probable” defendant would have
 8                  received a more favorable judgment had the evidence been admitted.
                    (People v. Watson, supra, 46 Cal.2d at p. 836.)
 9
                    We find no prejudicial error. The witnesses’ testimony carried very
10                  little weight. Even if it had been admitted, it is not probable defendant
                    would have obtained a more favorable judgment. Character evidence
11
                    of defendant’s honesty and trustworthiness was admitted, and the lay
12                  testimony would have added little to that. The lay witnesses observed
                    defendant in public settings with groups of children. None of them
13                  observed defendant interacting with an individual child in a private
                    or home setting over an extended period of time. Their testimony
14                  thus added little to the character evidence that was admitted of
                    defendant being an honest and trustworthy person, or to outweigh the
15
                    incriminating evidence. The victim’s testimony was detailed and not
16                  contradicted. It was also supported inferentially by Margaret’s
                    testimony that defendant did not come up to bed for an hour or so
17                  after she went to bed and fell asleep. She may have heard defendant
                    come into the room or people in the home get up at night, but the
18                  only witness who described defendant’s behavior after she had gone
                    up to bed was the victim. Because the proposed testimony would
19
                    have added so little, we cannot say it was reasonably probable
20                  defendant would have received a more favorable judgment had the
                    evidence been admitted.
21

22   (People v. Erhardt, slip op. at 7-13.)

23                  2. Legal Standards

24          State and federal authorities have broad latitude to establish rules excluding evidence from

25   criminal trials, but the Due Process Clause of the Fourteenth Amendment and the Compulsory

26   Process and Confrontation clauses of the Sixth Amendment guarantee a criminal defendant a

27   meaningful opportunity to present a complete defense. Crane v. Kentucky, 476 U.S. 683, 690,

28   (1986). It is a fundamental element of due process of law that a defendant has a right to present a
                                                        14
 1   defense by compelling the attendance and presenting the testimony of witnesses. Washington v.

 2   Texas, 388 U.S. 14, 18-19, 23 (1967). However, a defendant does not have an absolute right to

 3   present evidence without reference to its significance or source; rather, the right to present a

 4   complete defense is implicated when the evidence the defendant seeks to admit is relevant,

 5   material, and vital to the defense. Id. at 16. Further, the exclusion of the evidence must be

 6   arbitrary or disproportionate to the purposes the exclusionary rule is designed to serve. Holmes v.

 7   South Carolina, 547 U.S. 319, 324-25 (2006). If the mechanical application of a rule that is

 8   respected, frequently applied, and otherwise constitutional would defeat the ends of justice, then

 9   the rule must yield to those ends. Chambers v. Mississippi, 410 U.S. 284, 302 (1973).

10          However, well established rules of evidence permit trial judges to exclude evidence if its

11   probative value is outweighed by other factors such as unfair prejudice, confusion of the issues, or

12   potential to mislead the jury. Holmes v. South Carolina, 547 U.S. at 326. Thus, it is

13   constitutionally permissible to exclude evidence that is repetitive, only marginally relevant, or

14   poses an undue risk of harassment, prejudice, or confusion of the issues. Id. at 326-27.

15          Where exclusion of evidence violates a petitioner’s right to present a defense, habeas

16   relief is the appropriate remedy only if the constitutional violation resulted in error that was not

17   harmless, that is, error that resulted in actual prejudice, or had a substantial and injurious effect or

18   influence in determining the jury’s verdict. Fry v. Pliler, 551 U.S. 112, 121-22 (2007); Brecht v.

19   Abrahamson, 507 U.S. 619, 637 (1993)). To consider whether the Brecht standard has been met,

20   a court considers various factors, including but not limited to 1) the importance of the witness’s
21   testimony in the prosecution’s case, 2) whether the testimony was cumulative, 3) the presence or

22   absence of evidence corroborating or contradicting the testimony of the witness on material

23   points, 4) the extent of cross-examination otherwise permitted; and 5) the overall strength of the

24   prosecution’s case. Merolillo v. Yates, 663 F.3d 444, 455 (9th Cir. 2011) (citing Delaware v. Van

25   Arsdall, 475 U.S. 673, 684 (1986)).

26                  3. Failure to Exhaust
27          As argued by respondent, petitioner failed to raise in the California Supreme Court

28   petitioner’s federal due process challenge to the preclusion of the lay opinion character evidence.
                                                         15
 1   Rather, petitioner’s character evidence claim was argued solely on the basis of state law. Errors

 2   of state law do not warrant the granting of federal habeas relief. Estelle, 502 U.S. at 67. “The

 3   issue for us, always, is whether the state proceedings satisfied due process; the presence or

 4   absence of a state law violation is largely beside the point.” Jammal v. Van de Kamp, 926 F.2d

 5   918, 919-20 (9th Cir. 1991). Because petitioner failed to raise his federal due process claim

 6   asserting the alleged wrongful exclusion of petitioner’s character evidence in the California

 7   Supreme Court, petitioner failed to fairly present such claim to the state’s highest court, rendering

 8   it unexhausted for purposes of federal habeas review. Duncan v. Henry, 513 U.S. 364, 366

 9   (1995) (“If a habeas petitioner wishes to claim that an evidentiary ruling at a state court trial

10   denied him the due process of law guaranteed by the Fourteenth Amendment, he must say so, not

11   only in federal court, but in state court.”); see also Baldwin v. Reese, 541 U.S. 27, 32 (2004)

12   (holding that for a petitioner to Afairly present@ federal claims to a state court, the federal issues

13   must be clearly identified in the state court brief).

14                   4. Due Process Challenge

15           Notwithstanding petitioner’s failure to exhaust his federal due process claim, the court

16   recommends that the due process claim be denied on the merits, as discussed below. 28 U.S.C.

17   § 2254(b)(2) (A petition may be denied on the merits without exhaustion of state court remedies.).

18           Petitioner argues that the exclusion of this character evidence was prejudicial because

19   there was no physical evidence, and “[t]he case hinged solely on the credibility and character of

20   the parties.” (ECF No. 1 at 18.) Thus, the trial court excluded critical defense evidence because
21   his only defense was his good character and reputation because no other type of evidence was

22   proffered. Petitioner contends that a fair trial allows a criminal defendant to present all relevant

23   evidence. Further, petitioner argues that his defense “appears weak because most of the defense

24   available to [him] was excluded.” (ECF No. 1 at 19.) He contends that the record fails to show

25   the powerful testimony of these witnesses and the cumulative effect their testimony, “with so

26   much observational experience of [petitioner] in relevant situations with children” would have on
27   the jury. (Id.) Petitioner contends such exclusion “resulted in a near total loss” of his ability to

28   defend against these charges.
                                                         16
 1          Respondent counters that petitioner “cannot demonstrate that the exclusion of the opinion

 2   testimony amounted to a constitutional violation.” (ECF No. 23 at 20.) Respondent argues that

 3   other character evidence as to petitioner’s honesty and trustworthiness was admitted at trial, so

 4   the profferred evidence was merely cumulative on the issue of credibility. The four excluded

 5   character witnesses were not offering the sole evidence of petitioner’s character. Rather,

 6   petitioner’s wife, co-worker Regina, and former co-worker Kreuzberg testified that petitioner was

 7   an honest man. (ECF No. 23 at 21.) Regina also testified that the victim was not acting normal at

 8   the time the allegations were revealed, and petitioner’s wife testified that the victim was known to

 9   lie. (Id.) Respondent argues that these witnesses offered more powerful testimony because their

10   close relationship with petitioner spanned many years, and included observations of petitioner’s

11   behavior with the victim. The excluded character evidence, on the other hand, involved sporadic

12   observations of petitioner’s behavior with groups of school children at nearby state parks.

13   Finally, respondent argues that petitioner cannot demonstrate that any constitutional error caused

14   prejudice for the following reasons: the proffered evidence was cumulative and carried little

15   weight; the victim’s testimony was “detailed and not contradicted;” the victim’s testimony was

16   inferentially supported by petitioner’s wife’s testimony that petitioner did not join her in bed until

17   an hour or so after she went to bed and fell asleep (ECF No. 23 at 22); the victim’s testimony was

18   supported by her brother’s testimony that he was present when the victim yelled at petitioner:

19   “What you do at night is wrong,” and then, while on the verge of tears and looking scared, the

20   victim told her brother about the molestations. (RT 274.)
21          “The Constitution guarantees criminal defendants ‘a meaningful opportunity to present a

22   complete defense’ and the right to present relevant evidence in support thereof. Nevada v.

23   Jackson, 133 S. Ct. 1990, 1992 (2013) 3 (quoting Crane, 476 U.S. at 690). See also Holmes v.

24   South Carolina, 547 U.S. at 324. Nonetheless, the United States Supreme Court has not “squarely

25   addressed” whether a state court’s exercise of discretion to exclude testimony at trial violates a

26   criminal defendant’s right to present relevant evidence, or clearly established a “controlling legal
27
     3
       In Nevada, the Court denied the prisoner’s challenge to the exclusion of evidence that the
28   victim had made false accusations in the past. Id.
                                                      17
 1   standard” for evaluating discretionary decisions to exclude the type of evidence at issue here.

 2   Moses v. Payne, 555 F.3d 742, 758-59 (9th Cir. 2009); see also Brown v. Horell, 644 F.3d 969,

 3   983 (9th Cir. 2011) (“Between the issuance of Moses and the present, the Supreme Court has not

 4   decided any case either ‘squarely address[ing]’ the discretionary exclusion of evidence and the

 5   right to present a complete defense or ‘establish[ing] a controlling legal standard’ for evaluating

 6   such exclusions.”), cert. denied, 132 S. Ct. 593 (2011)). However, the Supreme Court has

 7   rejected the argument that due process necessarily requires the exclusion of prejudicial or

 8   unreliable evidence. See Perry v. New Hampshire, 132 S. Ct. 716, 728 (2012); Spencer v. Texas,

 9   385 U.S. 554, 563-64 (1967).

10          Accordingly, the decision of the California Supreme Court rejecting petitioner’s challenge

11   to the trial court’s decision to exclude from introduction at trial the character evidence described

12   above was not contrary to nor an unreasonable application of clearly established federal law and

13   may not be set aside. Id. See also Knowles v. Mirzayance, 556 U.S. 111, 112 (2009) (“it is not

14   ‘an unreasonable application of’ ‘clearly established Federal law’ for a state court to decline to

15   apply a specific legal rule that has not been squarely established by [the United States Supreme

16   Court]”); Wright v. Van Patten, 552 U.S. 120, 126 (2008) (relief is “unauthorized” under Section

17   2254(d)(1) when the Supreme Court’s decisions “give no clear answer to the question presented,

18   let alone one in [the petitioner’s] favor,” because the state court cannot be said to have

19   unreasonably applied clearly established federal law); Hedlund v. Ryan, 750 F.3d 793, 799 (9th

20   Cir. 2014).
21          Indeed, petitioner was not deprived of a defense; he was allowed to admit character

22   evidence that petitioner is honest and trustworthy. Regina, petitioner’s co-worker and friend, also

23   neighbor to petitioner’s daughter, testified she knew petitioner to be an honest man who had

24   never lied to her. (RT 357, 366, 369-70.) Regina testified that she saw the victim about three or

25   four times a month, but on July 10, 2009, the victim was acting “odd,” “not normal,” “laughing,”

26   and “kind of giddy,” and the victim and her mother were acting like little kids,” while telling
27   Regina what had happened to the victim. (RT 361-63.) Petitioner’s wife Margaret testified as to

28   the sleeping arrangements in her home at the time. (RT 381-95.) Margaret testified that because
                                                       18
 1   she was a light sleeper, and there was a cold vent between her bedroom and the living room, she

 2   would have awakened if anyone was talking or stirring in the living room. (RT 381, 383, 384.)

 3   She also testified that she knew petitioner to be a very honest man. (RT 390.) Margaret would go

 4   up to bed first and fall asleep, but would awaken when petitioner came to bed. (RT 396.)

 5   Margaret further testified that she has known the victim to lie. (RT 399.) John Kruezberg

 6   testified that he’s known petitioner for twenty years, and that petitioner is the most trustworthy

 7   person Kruezberg had ever known, and knows petitioner to be an honest man. (RT 409.)

 8          But even assuming, arguendo, that the trial court’s exclusion of evidence amounts to a

 9   Constitutional violation, petitioner fails to demonstrate that such error had a substantial and

10   injurious effect on the verdict. Brecht, 507 U.S. at 637. Here, the exclusion of the lay opinion

11   character evidence did not result in actual prejudice. As explained by the state appellate court,

12   the proposed testimony of these four proposed character witnesses had limited probative value

13   because they only sporadically observed petitioner interacting with groups of children in public.

14   (CT 146-47 (Susan Wayland, Ken Simmons), 235-44, 240-41 (Sandi Morgan), 243 (Jerry

15   Morman), 247.) None of these witnesses saw petitioner interact with a child in a private home or

16   other private setting over a significant period of time. Because the excluded character evidence

17   was of limited probative value, it was not a major part of petitioner’s defense.

18          Importantly, the excluded character evidence would not outweigh the direct evidence

19   provided by the victim’s detailed testimony, which was further supported, at least by inference,

20   through petitioner’s wife’s testimony that she went up to bed first and fell asleep, and petitioner
21   would not come up until an hour or so later. (RT 396.) Similarly, the victim’s testimony was

22   supported by her brother’s testimony that he heard the victim yell at petitioner, “What you do at

23   night is wrong.” (RT 274.) The victim’s brother testified that the victim told him what she meant

24   by that, and while doing so, was “sort of scared and about to cry.” (RT 274.) Also, despite

25   testifying that the victim was not acting normal on July 10, 2009, Regina testified that the victim

26   was a good kid. (RT 358.)
27          Furthermore, the trial court instructed the jury on petitioner’s presumption of innocence,

28   the prosecution’s burden of proof beyond a reasonable doubt, judging the credibility of witnesses,
                                                       19
 1   evaluating the evidence and the character evidence of defendant adduced at trial. (CT 285, 287,

 2   295, 296-300, 309.) In light of the victim’s strong testimony and supporting evidence indicating

 3   petitioner’s guilt, the limited probative value of the excluded character evidence, and the

 4   instructions given to the jury, it is not reasonably probable that the omission of the proffered

 5   character evidence had a “substantial and injurious effect or influence in the determining the

 6   jury’s verdict.” Brecht, 507 U.S. at 637.

 7                   iii. Conclusion

 8           The state appellate court’s decision that the exclusion of such character evidence was not

 9   prejudicial error is not contrary to or an unreasonable application of United States Supreme Court

10   authority and is not “an error well understood and comprehended in existing law beyond any

11   possibility for fairminded disagreement.” Richter, 131 S. Ct. at 786-87. Accordingly,

12   petitioner is not entitled to relief on his first claim.

13           B. Refusal to Authorize Second Psychological Evaluation

14           Petitioner claims that the trial court violated petitioner’s Sixth and Fourteenth Amendment

15   rights to a fair trial, effective assistance of counsel, and due process of law by refusing to

16   authorize a second psychological evaluation after the first evaluation yielded no opinion on

17   whether or not petitioner was likely to have committed the crimes. The petition cites no Supreme

18   Court authority, but refers to petitioner’s appellate and reply briefs filed in the state appellate

19   court (LD 4 at 38-44; 6 at 11-13). In those state court briefs, petitioner relied primarily on state

20   law, but argued that because an expert opinion that petitioner’s psychology made him unlikely to
21   commit the alleged crimes would have been crucial to his defense, the United States Constitution

22   required more than a single failed attempt to obtain an expert opinion either supporting or

23   opposing that hypothesis, citing Ake v. Oklahoma, 470 U.S. 68, 83 (1985). (LD 4 at 40.)

24           Respondent counters that to the extent petitioner alleges the trial court abused its

25   discretion under state law, such claim fails to state a federal question. But respondent argues that

26   petitioner is also not entitled to habeas relief because there is no constitutional right to the
27   appointment of a second psychiatric expert to evaluate a defendant to determine whether or not a

28   defendant is a pedophile because Ake has not been extended beyond the appointment of a
                                                           20
 1   psychiatric expert to evaluate an indigent defendant’s sanity, and thus the state court’s rejection of

 2   this claim is not contrary to, or an unreasonable application of clearly established United States

 3   Supreme Court precedent. (ECF No. 23 at 24.) Nevertheless, respondent contends that petitioner

 4   failed to establish a basis for a second expert, and therefore the state court reasonably denied the

 5   request. Finally, respondent argues that petitioner failed to show what evidence the second

 6   psychiatrist could provide, and therefore did not demonstrate that the trial court’s refusal to

 7   appoint a second psychiatric expert had a substantial and injurious impact on the jury’s verdict.

 8   (ECF No. 23 at 25.)

 9                  1. State Court Opinion

10          The last reasoned rejection of petitioner’s claim is the decision of the California Court of

11   Appeal for the Third Appellate District on petitioner’s direct appeal. The state court addressed

12   this claim as follows:

13                               Request for Second Psychiatric Evaluation
14                  Defendant contends the trial court abused its discretion when it
                    denied his request to have a second psychiatric evaluation for trial.
15                  We disagree.
16                  The trial court authorized defendant to hire Dr. Eugene Roeder to
                    conduct a psychiatric evaluation to determine defendant was not a
17                  pedophile. However, defense counsel informed the court that after
                    conducting the examination, Dr. Roeder was unable to form an
18                  opinion as to whether defendant was a pedophile. Defense counsel
                    stated “the doctor’s report -- or the letter I got from him indicated
19                  that there was a problem on veracity. . . . But what results he did see
                    seemed to indicate that [defendant] was not a pedophile.” Counsel
20                  informed the court that defendant “evidently came across that he saw
                    life through rose-colored lenses, and so the psychologist could not
21                  say whether the results were valid.”
22                  Counsel sought authority to hire a Dr. Schafer to conduct a second
                    psychiatric evaluation of defendant. Counsel stated the second
23                  evaluation was necessary because Dr. Roeder “was unable to come
                    to any conclusions due to some problems with the validity scores.”
24                  Counsel requested $1,500 for the evaluation and its report.
25                  The trial court denied this second application. It also denied
                    defendant’s request for a new trial which was based in part on the
26                  court’s denial of the second application.
27                  We conclude the trial court did not abuse its discretion by denying
                    the second application. “Refusal to appoint a second expert to
28                  examine any particular issue will ordinarily not constitute abuse of
                                                     21
 1                  discretion. [Citations.]” (In re Jennifer J. (1992) 8 Cal.App.4th 1080,
                    1084.) In this case, the court did not abuse its discretion because
 2                  defendant had not been honest with the first expert. Counsel stated
                    there had been a problem with veracity. If defendant was not going
 3                  to be honest in a psychiatric evaluation, there was no foundation
                    established to support approving a second evaluation. (See, e.g.,
 4                  Collins v. Superior Court (1977) 74 Cal.App.3d 47, 52 [no abuse of
                    discretion where court reasonably finds an expert is not necessary].)
 5                  The court was under no obligation to give defendant another chance
                    at finding an expert when he was unwilling to participate honestly
 6                  and fully in the examination.

 7   (People v. Erhardt, slip op. at 13-14.)

 8                  2. Governing Standards

 9          Generally, as discussed above, the admissibility of evidence is a matter of state law and is

10   not reviewable in a federal habeas corpus proceeding. Estelle, 502 U.S. 62, 68 (1991); Middleton

11   v. Cupp, 768 F.2d 1083, 1085 (9th Cir.), cert. denied, 478 U.S. 1021 (1985). Accordingly,

12   incorrect state court evidentiary rulings cannot serve as a basis for habeas relief unless federal

13   constitutional rights are affected. See Whelchel v. Washington, 232 F.3d 1197, 1211 (9th Cir.

14   2000) (citations omitted).

15          Whether rooted directly in the Due Process Clause of the Fourteenth Amendment, or in

16   the Compulsory Process or Confrontation Clause of the Sixth Amendment, the Constitution

17   guarantees criminal defendants a meaningful opportunity to present a defense and to present

18   relevant evidence in their own defense. Crane, 476 U.S. at 690 (quoting California v. Trombetta,

19   467 U.S. 479, 485 (1984); Chambers, 410 U.S. at 294. This right is not unlimited, but rather, is

20   subject to reasonable restrictions. United States v. Scheffer, 523 U.S. 303, 308 (1998).

21                  3. Analysis

22          As argued by respondent, a claim that the trial court abused its discretion under state law

23   fails to state a federal question. Estelle, 502 U.S. 62, 68 (1991).

24          Further, petitioner’s reliance on Ake is unavailing. In Ake, the United States Supreme

25   Court held that “when a defendant demonstrates to the trial judge that his sanity at the time of the

26   offense is to be a significant factor at trial, the State must, at a minimum, assure the defendant

27   access to a competent psychiatrist who will conduct an appropriate examination and assist in the

28   evaluation, preparation, and presentation of the defense.” Ake, 470 U.S. at 83. Thus, Ake, which
                                                        22
 1   involved a defendant who made a threshold showing of an impaired mental state, is

 2   distinguishable because petitioner did not allege an impaired mental state as a possible defense.

 3          Nevertheless, petitioner’s claim that he was entitled to a second psychological expert

 4   under Ake is also unavailing. In 2011, the Ninth Circuit explained that defense counsel was not

 5   ineffective for failing to seek another court-appointed doctor:

 6                  By its own terms, Ake “limit[ed] the right [it] recognize[d]” to
                    “provision of one competent psychiatrist.” Ake, 470 U.S. at 79, 105
 7                  S.Ct. 1087 (emphasis added). Given this unambiguous language,
                    we’ve held that the defendant “lacks the right to appointment of a
 8                  second psychiatrist,” Pawlyk v. Wood, 248 F.3d 815, 824 (9th Cir.
                    2001), even where the first psychiatrist is alleged to be incompetent
 9                  or reaches a diagnosis unfavorable to the defense, see Harris v.
                    Vasquez, 949 F.2d 1497, 1516-17 (9th Cir. 1990). We’ve recognized
10                  that Ake’s “limitation to a single, independent psychiatrist is critical
                    given that ‘[p]sychiatry is not . . . an exact science, and psychiatrists
11                  disagree widely and frequently . . . on the appropriate diagnosis.’ ”
                    Pawlyk, 248 F.3d at 823 (quoting Ake, 470 U.S. at 80, 105 S. Ct.
12                  1087) (alteration and first omission in original). Accordingly, neither
                    we, nor the Supreme Court, has ever held that a trial court violated
13                  Ake by refusing to appoint a second, let alone third, mental health
                    expert. E.g., Harris, 949 F.2d at 1516 (Ake did not require
14                  appointment of a third psychiatrist); see also, e.g., Granviel v.
                    Lynaugh, 881 F.2d 185, 191 (5th Cir. 1989) (Ake did not require
15                  appointment of an additional psychiatrist); Martin v. Wainwright,
                    770 F.2d 918, 934 (11th Cir. 1985) (Ake did not require appointment
16                  of a second neurologist).
17   Leavitt v. Arave, 646 F.3d 605, 610 (9th Cir. 2011). Because the Supreme Court has expressly

18   limited an indigent defendant to the “provision of one competent psychiatrist,” Ake, 470 U.S. at

19   79, the trial court’s denial of petitioner’s request for a second psychological expert was not

20   contrary to, or an unreasonable application of, clearly established federal law as determined by
21   the Supreme Court. As a result, petitioner is not entitled to habeas relief on his second claim.

22          C. Cumulative Error

23          In his third claim, petitioner contends that the cumulative effect of the errors alleged

24   herein constitute a denial of due process under the Fourteenth Amendment. Respondent argues

25   that this claim fails because the Supreme Court has not squarely addressed this issue or

26   established a general legal principle that clearly extends to a new context, and therefore the court
27   cannot find that the state court’s rejection of this claim was contrary to, or an unreasonable

28   application of, clearly established Supreme Court precedent. (ECF No. 23 at 25-26.)
                                                        23
 1   Nevertheless, respondent contends that because only a single evidentiary error under state law

 2   occurred, there is nothing to accumulate, and that because plaintiff was able to present a

 3   comprehensive defense, no constitutional right to due process was violated as a result. (ECF No.

 4   23 at 26.)

 5          The last reasoned rejection of petitioner’s claim is the decision of the California Court of

 6   Appeal for the Third Appellate District on petitioner’s direct appeal. The state court addressed

 7   this claim as follows:

 8                  Defendant contends the failure to admit the lay opinion testimony
                    and the decision not to authorize a second expert constitute
 9                  cumulative error. We disagree. The omission of the lay opinion
                    testimony was not prejudicial error, and the decision not to authorize
10                  a second expert was not error at all. There was no cumulative error,
                    and, as a result, defendant was not denied a fair trial. (See, e.g.,
11                  People v. Martinez (2010) 47 Cal. 4th 911, 968.)
12   (People v. Erhardt, slip op. at 14.)

13          The Ninth Circuit has concluded that under clearly established United States Supreme

14   Court precedent the combined effect of multiple trial errors may give rise to a due process

15   violation if it renders a trial fundamentally unfair, even where each error considered individually

16   would not require reversal. Parle v. Runnels, 505 F.3d 922, 927 (9th. Cir. 2007) (citing Donnelly

17   v. DeChristoforo, 416 U.S. 637, 643 (1974), and Chambers, 410 U.S. at 290. “The fundamental

18   question in determining whether the combined effect of trial errors violated a defendant’s due

19   process rights is whether the errors rendered the criminal defense ‘far less persuasive,’ Chambers,

20   410 U.S. at 294, and thereby had a ‘substantial and injurious effect or influence’ on the jury’s
21   verdict.” Parle, 505 F.3d at 927 (quoting Brecht, 507 U.S. at 637). See also Hein v. Sullivan, 601

22   F.3d 897, 916 (9th Cir. 2010) (same).

23          This court has addressed each of petitioner’s claims and has concluded that no error of

24   constitutional magnitude occurred. This court also concurs with the state court’s finding that the

25   omission of petitioner’s character evidence was not prejudicial, and concludes that such

26   nonprejudicial error did not render petitioner’s defense “far less persuasive,” or have a
27   “substantial and injurious effect or influence on the jury’s verdict.” Parle, 505 F.3d at 927.

28   Accordingly, petitioner is not entitled to relief on his claim of cumulative error.
                                                        24
 1   VI. Conclusion

 2            Accordingly, IT IS HEREBY RECOMMENDED that petitioner’s application for a writ of

 3   habeas corpus be denied.

 4            These findings and recommendations are submitted to the United States District Judge

 5   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 6   after being served with these findings and recommendations, any party may file written

 7   objections with the court and serve a copy on all parties. Such a document should be captioned

 8   “Objections to Magistrate Judge’s Findings and Recommendations.” If petitioner files objections,

 9   he shall also address whether a certificate of appealability should issue and, if so, why and as to

10   which issues. A certificate of appealability may issue under 28 U.S.C. § 2253 “only if the

11   applicant has made a substantial showing of the denial of a constitutional right.” 28 U.S.C.

12   § 2253(c)(3). Any response to the objections shall be filed and served within fourteen days after

13   service of the objections. The parties are advised that failure to file objections within the

14   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951

15   F.2d 1153 (9th Cir. 1991).

16   Dated: August 1, 2019

17

18
     erha1002.157
19

20
21

22

23

24

25

26
27

28
                                                        25
